IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ROOSEVELT BONNER, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0276

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 19, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Bruce Miller, Public Defender, and Sean Patrick Brown, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal asserts that the “Defendant did not request an

appeal within the statutory time period of thirty (30) days.” Accordingly, the petition
is denied on the merits. See Matroni v. State, 75 So. 3d 864 (Fla. 1st DCA 2011)

(citing State v. Trowell, 739 So. 2d 77, 81 (Fla. 1999), for the proposition that a

“defendant is required to allege that a timely request was made of counsel to file a

notice of appeal” in a postconviction request for a belated appeal).

      PETITION DENIED.

WOLF, ROWE, and BILBREY, JJ., CONCUR.




                                          2